DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 7/22/22 with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C 102 rejections of claims 1-3, 7, 9, and 15-19  have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-19, the prior art does not disclose a focus detection apparatus, method, or storage medium or an image capturing apparatus with the combination of limitations specified in the claimed invention, specifically the limitations of:
a calculation unit that performs filter processing on a plurality of the first signals using predetermined coefficients at a predetermined cycle for reducing the number of the first signals and outputs second signals; a generation unit that generates second information showing an effect of the first signals which satisfies the predetermined condition on the second signals using the coefficients and plural pieces of the first information corresponding to the plurality of the first signals used in the filter processing, wherein each piece of the second information corresponds to each of the second signals; and a focus detection unit that detects a focus state based on a plurality of the second signals and the second information, wherein each unit is implemented by one or more processors, circuitry or a combination thereof, as stated in claims 1 and 17 and similarly stated in claims 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs